Exhibit Published CUSIP Number: CREDIT AGREEMENT Dated as of September 23, 2008 among AQUILA, INC., as the Borrower, GREAT PLAINS ENERGY INCORPORATED, as the Guarantor, CERTAIN LENDERS, BANK OF AMERICA, N.A., as Administrative Agent, UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and BNP PARIBAS, JPMORGAN CHASE BANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC as Co-Documentation Agents BANC OF AMERICA SECURITIES LLC and UNION BANK OF CALIFORNIA, N.A., as Joint Lead Arrangers and Joint Book Managers TABLE OF CONTENTS ARTICLE IDEFINITIONS 1 1.1 Definitions. 1 1.2 Accounting Principles. 17 1.3 Letter of Credit Amounts. 17 ARTICLE IITHE CREDITS 17 2.1 Commitment. 17 2.2 Required Payments; Termination. 18 2.3 Ratable Loans. 18 2.4 Types of Advances; Minimum Amount. 18 2.5 Facility Fee. 18 2.6 Changes in Aggregate Commitment. 19 2.7 Optional Prepayments. 20 2.8 Method of Selecting Types and Interest Periods for New Advances. 21 2.9 Conversion and Continuation of Outstanding Advances. 21 2.10 Changes in Interest Rate, etc. 22 2.11 Rates Applicable After Default. 22 2.12 Method of Payment. 23 2.13 Noteless Agreement; Evidence of Indebtedness. 23 2.14 Telephonic Notices. 24 2.15 Interest Payment Dates; Interest and Fee Basis. 24 2.16 Notification of Advances, Interest Rates, Prepayments and Commitment Reductions. 25 2.17 Lending Installations. 25 2.18 Non-Receipt of Funds by the Administrative Agent. 25 2.19 Letters of Credit. 26 2.20 Swing Line Loans. 31 2.21 Extension of Facility Termination Date. 34 ARTICLE IIIYIELD PROTECTION; TAXES 35 3.1 Yield Protection. 35 3.2 Changes in Capital Adequacy Regulations. 36 3.3 Availability of Types of Advances. 37 3.4 Funding Indemnification. 37 3.5 Taxes. 37 3.6 Lender Statements; Survival of Indemnity. 39 ARTICLE IVGUARANTY 40 4.1 The Guaranty. 40 4.2 Obligations Unconditional. 40 4.3 Reinstatement. 41 4.4 Certain Additional Waivers. 41 4.5 Remedies. 42 4.6 Guarantee of Payment; Continuing Guarantee. 42 ARTICLE VCONDITIONS PRECEDENT 42 5.1 Initial Credit Extension. 42 5.2 Each Credit Extension. 44 ARTICLE VIREPRESENTATIONS AND WARRANTIES 44 6.1 Existence and Standing. 44 6.2 Authorization and Validity. 45 6.3 No Conflict; Government Consent. 45 6.4 Financial Statements. 45 6.5 Material Adverse Change. 45 6.6 Taxes. 46 6.7 Litigation; etc. 46 6.8 ERISA. 46 6.9 Accuracy of Information. 47 6.10 Regulation U. 47 6.11 Material Agreements. 47 6.12 Compliance With Laws. 47 6.13 Ownership of Properties. 47 6.14 Plan Assets; Prohibited Transactions. 48 6.15 Environmental Matters. 48 6.16 Investment Company Act. 48 6.17 Pari Passu Indebtedness. 48 6.18 Solvency. 48 6.19 No Default. 49 ARTICLE VIICOVENANTS 49 7.1 Financial Reporting. 49 7.2 Permits, Etc. 51 7.3 Use of Proceeds. 52 7.4 Notice of Default. 52 7.5 Conduct of Business. 52 7.6 Taxes. 52 7.7 Insurance. 52 7.8 Compliance with Laws. 53 7.9 Maintenance of Properties; Books of Record. 53 7.10 Inspection. 53 7.11 Consolidations, Mergers and Sale of Assets. 54 7.12 Liens. 55 7.13 Affiliates. 58 7.14 ERISA. 59 7.15 Total Indebtedness to Total Capitalization. 59 7.16 Restrictions on Subsidiary Dividends. 59 7.17 Organization Documents. 59 ARTICLE VIIIDEFAULTS 59 8.1 60 8.2 60 8.3 60 8.4 60 8.5 60 8.6 60 ii 8.7 61 8.8 61 8.9 61 8.10 61 8.11 61 8.12 61 ARTICLE IXACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 62 9.1 Acceleration; Letter of Credit Account. 62 9.2 Amendments. 63 9.3 Preservation of Rights. 64 ARTICLE XGENERAL PROVISIONS 64 10.1 Survival of Representations. 64 10.2 Governmental Regulation. 64 10.3 Headings. 64 10.4 Entire Agreement. 64 10.5 Several Obligations; Benefits of this Agreement. 65 10.6 Expenses; Indemnification. 65 10.7 Numbers of Documents. 66 10.8 Accounting. 66 10.9 Severability of Provisions. 66 10.10 Nonliability of Lenders. 67 10.11 Limited Disclosure. 67 10.12 USA PATRIOT ACT NOTIFICATION. 68 10.13 Nonreliance. 68 10.14 No Advisory or Fiduciary Responsibility. 68 ARTICLE XITHE ADMINISTRATIVE AGENT 69 11.1 Appointment and Authority. 69 11.2 Rights as a Lender. 70 11.3 Exculpatory Provisions. 70 11.4 Reliance by Administrative Agent. 71 11.5 Delegation of Duties. 71 11.6 Resignation of Administrative Agent. 72 11.7 Non-Reliance on Administrative Agent and Other Lenders. 73 11.8 No Other Duties, Etc. 73 11.9 Administrative Agent May File Proofs of Claim. 73 ARTICLE XIISETOFF; RATABLE PAYMENTS 74 12.1 Setoff. 74 12.2 Ratable Payments. 74 ARTICLE XIIIBENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 75 13.1 Successors and Assigns. 75 13.2 Replacement of Lenders. 78 ARTICLE XIVNOTICES 79 14.1 Notices. 79 14.2 Change of Address. 79 14.3 The Platform. 79 ARTICLE XVCOUNTERPARTS 80 iii ARTICLE XVIOTHER AGENTS 80 ARTICLE XVIICHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 81 17.1 CHOICE OF LAW. 81 17.2 CONSENT TO JURISDICTION. 81 17.3 WAIVER OF JURY TRIAL. 81 17.4 SEVERAL OBLIGATIONS OF THE LENDERS. 81 iv SCHEDULES ICommitments IIPricing Schedule III Certain Addresses for Notices EXHIBITS AForm of Compliance Certificate BForm of Assignment and Assumption CForm of Wire Transfer Instructions DForm of Revolving Note EForm of Swing Ine Note v CREDIT AGREEMENT This Credit Agreement dated as of September 23, 2008 is among Aquila, Inc., a Delaware corporation, Great Plains Energy Incorporated, a Missouri corporation, the Lenders, Union Bank of California, N.A., as Syndication Agent, BNP Paribas, JPMorgan Chase Bank, N.A. and The Royal Bank Of Scotland plc, as Co-Documentation Agents and Bank of America, N.A., as Administrative Agent and Swing Line Lender.The parties hereto agree as follows: ARTICLE I DEFINITIONS 1.1Definitions. As used in this Agreement, the following terms have the following meanings (such meanings to be equally applicable to both the singular and plural forms of such terms): “Additional Commitment Lender” is defined in Section 2.21(d). “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the
